Mr. Chief Justice Scholfield, dissenting: I can not concur in this opinion. The precise question has never been presented to this court before. The release of Sissons was executed before any acceptance by Mrs. Williams of the assumption by Bay of the payment of the debt of Newman & Sissons. She might have accepted their assumption ; but it was optional to do so, or not. She was under no obligation to do so. Notwithstanding the sale of the land to Bay, she had, apart from his assumption, all the security she had ever had for the payment of her debt,—namely, the individual note of Newman & Sissons, secured by trust deed on the land, in the purchase of which the indebtedness was incurred. Bay owed Mrs. Williams no duty in regard to this liability, further than he might voluntarily assume to protect his purchase, and Newman & Sissons were under no obligation to furnish her any additional security. It was purely voluntary, therefore, upon the part of Newman & Sissons, and Bay, whether Bay, in purchasing the land, should assume the payment of the debt of Newman & Sissons to Mrs. Williams, and purely voluntary upon her part whether she should accept it or not; and so it is impossible that she could have had a vested interest in the assumption before she,had done some act upon the faith of it, making herself thereby irrevocably a party to it. Having no vested interest in the assumption, it must necessarily follow that the release put an end to it, so that she could not afterwards elect to accept it. The assumption clause having been executed voluntarily, and without any legal claim on her part to have it executed, it was in the nature of a mere offer, until acted upon, which might be withdrawn at pleasure,—and the execution of the release was, in effect, its withdrawal. The authorities, so far as I have examined, all accord in this view. Durham v. Bischof et al. 47 Ind. 211; Davis v. Calloway, 30 id. 112; Carnahan v. Toucey, 93 id. 564; Moore v. Ryder, 65 N. Y. 442; Stephens v. Cassbacker, 8 Hun, 116; Crowell v. Currier, 27 N. J. Eq. 152; Butterfield v. Hadstrom, 7 N. H. 345.